Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 21, 26, 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Lubrina (US Pat. 7,378,620).

Claim 15: Lubrina discloses a food preparation chamber (2), at least one controller (8), multiple food preparation environment control devices responsive to the at least one controller to adjust a food preparation environment in the food preparation chamber (9), a user interface (9) permitting a user to program a food preparation recipe to be executed by the food preparation apparatus such that the controller controls the food preparation environment control devices according to the recipe (claim 1), the user interface including a user input for programming the recipe (9), the user input being configured for receiving at least one parameter for controlling at least one of the food preparation environment control devices (claim 1), the at least one parameter defining an operational state of the at least one food preparation environment control device (ibid.), and a graphical display operatively connected to the user input (figs. 2 and 10–12) and configured to, before execution of the programmed recipe, display as a graph representations of operational states of the multiple food preparation environment control devices with respect to time according to the programmed recipe (fig. 11). The final criteria are defined according to the family, the product and the type of cooking, and are displayed by means of a bar graph associated with a designation of the criterion. (See Column 3, Lines 19-23)

Claim 16: Lubrina discloses the user input including at least one actuator for receiving the at least one parameter (buttons in figs. 2, 10, and 12), and the user interface further comprising a recipe program screen (figs. 2–12), the at least one actuator and the graphical representation being shown on the recipe program screen at the same time (ibid.).
Claim 17: Lubrina discloses the user interface comprising a touch screen including a user input and the graphical display (col. 5, lns. 60–64).
Claim 18: Lubrina discloses the user input including a parameter value display and an associated actuator for adjusting a parameter value displayed on the parameter value display (figs. 2 and 12).
Claim 21: Lubrina discloses the operational states being representative of whether the food preparation environment control devices are active or inactive (col. 7, lns. 3–14).
Claim 26: Lubrina discloses a recipe run screen (fig. 12), the recipe run screen including a countdown time display (42, 43) and an operational status indicator (48), the countdown time display counting down recipe time (col. 7, lns. 15–23), and the operational status indicator indicating an operational state of at least one food preparation environment control device corresponding to the countdown time displayed by the countdown time display (col. 7, lns. 39–42).
Claim 27: Lubrina discloses the operational status indicator having different states representing respective active and inactive states of the food preparation environment control device (40, 41).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim, 18, 19, 22, 24, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Ribich (US 2006/0266229).

The teachings of Lubrina have been discussed above. Regarding claim 19 Lubrina fails to disclose the graphical display updating the graph in real time according to at least one parameter received by the user input. However, Ribich discloses a graphical display updating the graph in real time according to at least one parameter received; by the user input (figs. 2–3C; para. 100). The advantage of this feature is that it allows a user to understand the progression of the cooking process. Therefore, it would have been obvious to one of ordinary skill in the art to implement the real time graph of Ribich into the graphical display of Lubrina to allow a user to understand the progression of the cooking process.

Regarding claim 22, Lubrina discloses the user input permitting the user to input parameters associated with different functions of the food preparation apparatus to be performed during the recipe (figs. 2–12), and, modified as per claim 19 above, Ribich discloses the graphical display displaying separately on the graph representations of operational states of the food preparation environment control devices of the food preparation apparatus associated with different functions of the food preparation apparatus (figs. 3A–3C). Regarding claim 24, Lubrina fails to disclose the graph overlapping. However, Ribich discloses the graphical display displaying on the graph overlapping durations of operational states of the food preparation environment control devices (figs. 3A–3C). It would have been obvious to adapt Lubrina in view of Ribich to provide the overlapping graph durations for allowing a user to understand the progression of the cooking process in a visual sense.

Regarding claims 18, Lubrina discloses the user input including at least one actuator for receiving the at least one parameter (col. 5, lns. 60–63), and the user interface further comprising a recipe program screen (figs. 3–11), and, modified as above, Ribich discloses at least one actuator and the graphical representation being shown on the recipe program screen at the same time (fig. 2). Lubrina discloses the user input permitting the user to input parameters associated with different functions of the food preparation apparatus to be performed during the recipe (figs. 2–11), and, modified above, Ribich discloses the graphical display displaying separately on the graph representations of operational states of food preparation environment control devices of the food preparation apparatus associated with different functions of the food preparation apparatus (figs. 2–3C).



Claims 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Fisher (US 2008/0110875) and Ribich (US 2006/0266229).

The teachings of Lubrina have been discussed above. Regarding claims 20, Lubrina discloses the user input being configured for receiving multiple parameters for controlling the at least one food preparation environment control device (figs. 2, 10, and 12) Lubrina fails to disclose the user input including color indicators with respective parameters. However, Fisher discloses a user input including color indicators with respective parameters (paras. 30 and 31; claims 5 and 6). The advantage of this feature is that it engenders ease of use. Therefore, it would have been obvious to one of ordinary skill in the art to implement the color indicators of Fisher into the display of Lubrina to engender ease of user. 

Lubrina does not disclose the graphical display displaying on the graph representations of operational states associated with the parameters using color corresponding to respective color indicators. However, Ribich discloses a graphical display, displaying on a graph, representations of operational states associated with parameters using color corresponding to respective color indicators (para. 173). The advantage of this feature is that it engenders ease of understanding the graph. Therefore, it would have been obvious to one of ordinary skill in the art to implement the colored graph of Ribich into the graphical display of Lubrina to engender ease of understanding the graph.

Regarding claim 28, Fisher discloses the user input including a color indicator associated with the at least one parameter (paras. 30 and 31; claims 5 and 6), and, modified 6 above, Ribich discloses the operational status indicator of the run screen being illuminated in a color corresponding to the color indicator of the user input for indicating an operational state of the associated food preparation environment control device (para. 173).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Sager (US 2012/0294992).

Regarding claim 23, Lubrina does not disclose the user input permitting the user to input parameters associated with humidification and venting functions of the food preparation apparatus to be performed during the recipe, and the graphical display displaying separately on the graph representations of operational states of the food preparation environment control devices of the food preparation apparatus associated with the humidification and venting functions. However, Sager discloses a user input permitting the user to input parameters associated with humidification and venting functions of a food preparation apparatus to be performed during the recipe (52), and Sager also teaches a graphical display displaying separately on the graph representations of operational states of the food preparation environment control devices of the food preparation apparatus associated with the humidification and venting functions (fig. 4). The advantage of these features is that they permit humidity control and monitoring. Therefore, it would have been obvious to one of ordinary skill in the art to add the humidification controls and graph of Sager to the user input and display of Lubrina to permit humidity control and monitoring.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Wiker (US 8,087,407)

Regarding claim 25, the teachings of Lubrina have been discussed above. Lubrina does not disclose the graph displayed by the graphical display including a bar graph including representations of operational states of the food preparation environment control devices with respect to time. However, Wiker discloses a graph displayed by the graphical display including a bar graph including representations of operational states of the food preparation environment control devices with respect to time (720, 730). The advantage of this feature is that it permits understanding of the history of use of a heater. Therefore, it would have been obvious to one of ordinary skill in the art to implement the bar graph of Wiker onto the graphical display of Lubrina to permit understanding of the history of the use of the heater.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Wu (US 2013/0053996).

The teachings of Lubrina have been discussed above. Lubrina discloses, The final criteria are defined according to the family, the product and the type of cooking, and are displayed by means of a bar graph associated with a designation of the criterion.” (See Column 3, Lines 19-23)

Lubrina fails to disclose, the representations are arranged in the graph according to respective start times of the operational states of the multiple food preparation environment control devices with respect to time and wherein the representations each have a size in the graph according to respective duration times of the operational states of the multiple food preparation environment control devices.

Wu discloses a food preparation device having a graphical user interface 100 with a user input 110 which displays a graphical representation of a control device with respect to time. Fig 2 shows start times of each operational state, P1 and P2 being points of different operational states. Their values are shown as a different size, as on the Y axis, with respect to time on the X axis. Multiple operational states are shown between the sections 1, 2, 3, etc at the top and bottom of the graph. (See Paragraphs [0014]-[0016]) 

It would have been obvious to adapt Lubrina in view of Wu to provide representations are arranged in the graph according to respective start times of the operational states of the multiple food preparation environment control devices with respect to time and wherein the representations each have a size in the graph according to respective duration times of the operational states of the multiple food preparation environment control devices for allowing the user to program a recipe through a graphical user interface and displaying the scheduling of the process to provide a more intuitive experience for the user. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lubrina (US Pat. 7,378,620) in view of Wiker (US 8,087,407) and Wu (US 2013/0053996).

The teachings of Lubrina have been discussed above. Lubrina discloses, The final criteria are defined according to the family, the product and the type of cooking, and are displayed by means of a bar graph associated with a designation of the criterion.” (See Column 3, Lines 19-23)

Lubrina fails to disclose, the representations are arranged in the graph according to respective start times of the operational states of the multiple food preparation environment control devices with respect to time and wherein the representations each have a size in the graph according to respective duration times of the operational states of the multiple food preparation environment control devices.

Wu discloses a food preparation device having a graphical user interface 100 with a user input 110 which displays a graphical representation of a control device with respect to time. Fig 2 shows start times of each operational state, P1 and P2 being points of different operational states. Their values are shown as a different size, as on the Y axis, with respect to time on the X axis. Multiple operational states are shown between the sections 1, 2, 3, etc at the top and bottom of the graph. (See Paragraphs [0014]-[0016]) 

It would have been obvious to adapt Lubrina in view of Wu to provide representations are arranged in the graph according to respective start times of the operational states of the multiple food preparation environment control devices with respect to time and wherein the representations each have a size in the graph according to respective duration times of the operational states of the multiple food preparation environment control devices for allowing the user to program a recipe through a graphical user interface and displaying the scheduling of the process to provide a more intuitive experience for the user. 

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.

On page 7 of the reply, applicant argues, “Lubrina does not disclose or suggest a graphical display of a user interface that displays a graph of the operational states of the multiple food preparation environment control devices with respect to time. The Office points to Fig. 11 (reproduced below) of Lubrina as disclosing the claimed graphical display configured to display as a graph representation of operational statues of the multiple food preparation environment control devices with respect to time. Office Action, p. 2- 3. However, as shown below, Fig. 11 displays a table, not a graph. Lubrina describes Fig. 11 as a table, explaining the “rows correspond to the steps of cooking and [the] columns correspond to the presents during the steps.” Lubrina: 9:23-25.

However, Fig 2 is also cited in the rejection. Lubrina also states: “The final criteria are defined according to the family, the product and the type of cooking, and are displayed by means of a bar graph associated with a designation of the criterion.” (See Column 3, Lines 19-23) Therefore, the prior art is shown as a graph of the operational states of the multiple food preparation environment control devices with respect to time. This is done before execution of the recipe as the final criteria are being displayed. 

In response to applicant’s argument on pages 8-9, Lubrina discloses a graph displaying the information as shown in Fig 2. “The final criteria are defined according to the family, the product and the type of cooking, and are displayed by means of a bar graph associated with a designation of the criterion.” (See Column 3, Lines 19-23)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/13/2022